1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Applicant’s election without traverse of the invention of Group I, claims 1-8, 11, and 12, in the reply filed on June 2, 2022 is acknowledged.
Claims 9 and 10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on June 2, 2022.
3.	The preliminary amendments to the specification filed September 23, 2019 and December 17, 2019 are objected to under 35 U.S.C. 132(a) because they introduce new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: The preliminary amendments inserting the new paragraph after the title on page 1 of the specification contain new matter because of their incorporation-by-reference to Indian Application No. 201711010410.  The filing date of the instant application is not the date that it entered the national stage, but rather is the international filing date.  See MPEP 1893.03(b).  Accordingly, the preliminary amendments were filed after the filing date of the application and may not contain the incorporation-by-reference statement to the Indian Application.  Office policy to treat incorporation-by-reference statements as comprising new matter is illustrated in MPEP 211.02(a)(II), which states: “When a benefit claim is submitted after the filing of an application, the reference to the prior application cannot include an incorporation by reference statement specifying the prior application unless an incorporation by reference statement specifying of the prior application was presented upon filing of the application.”
Applicant is required to cancel the new matter in the reply to this Office Action.
4.	The drawings are objected to because in Figure 12, in the two figures labels below the x-axis of each graph, “12(a)” and “12(b)” should be changed to “12(A)” and “12(B)”, respectively, because the upper-left corner of each graph is labeled with a capital letter, and because the Brief Description of Figure 12 at page 5, last two lines, of the specification, uses capital letters.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8, 11, and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The preamble to claim 1 recites that the process is directed to purification of antibody fragments of recombinant humanized (rHu) Ranibizumab.  However, in all of the process steps of the independent claim, and see especially the last two lines, rHu Ranibizumab is recovered, rather than fragments thereof.  The body of the independent claim does not recite any fragments of rHu Ranibizumab.  Accordingly, the preamble to claim 1 appears to contradict the process actually recited in claim 1.  Resolution of this conflict in claim terminology is required.  The preamble to claim 1 recites purifying antibody fragments of rHu renibizumab from a recombinant host cell “either expressed as inclusion bodies or in soluble form”.  Note that “inclusion bodies” and “soluble form” are presented as alternatives to one another.  However, claim 1 only recites a process for obtaining rHu from inclusion bodies.  See especially claim 1, step (a).  Accordingly, it is unclear what process steps are required to the extent that the claim is directed to purifying rHu ranibizumab from a recombinant host cell when expressed in soluble form.  At claim 1, step (d)(ii), the two alternative elution buffer compositions are identical, and it is unclear why the two compositions should be repeated.  Claim 1, step (d), lines 13-14, states that “purified rHu Ranibizumab has less than 5% of unfolded or misfolded forms of rHu Ranibizumab and less than 2% of aggregated form of rHu Ranibizumab”.  However, the phrase does not indicate which previous form of rHu Ranibizumab constitutes the purified rHu Ranibizumab defined at claim 1, step (d), lines 13-14.  Note that neither step (d)(ii), nor any of the previous steps, uses the term “purified”, although rHu Ranibizumab is purified to some extent during each previous step.  Similarly, at claim 1, last two lines, it is unclear which purified form of rHu Ranibizumab is being defined.  In claims 2, 5, and 6, the use of the term “comprising” renders the claim indefinite.  Claims 2, 5, and 6 appear to use Markush terminology; however, use of the open-ended “comprising” makes it unclear as to what members make up the Markush group.  See MPEP 2173.05(h)(I).  In claims 5 and 6, the use of the tradenames and/or trademarks “HEA Hypercel”. “PPA Hypercel”, BAKERBONDTM XWP 500 Poly PEI-35”, “Capto adhere resin”, “BAKERBONDTM XWP 500 Poly CSX-35”, and “Capto MMC resin” renders the claims indefinite.  To the extent that the recited nouns are trademarks, the terms designate the source of goods, and not the goods themselves, and therefore is it unclear what resin is being required.  To the extent that that the recited nouns are tradenames, the definitions of the tradenamed products is unclear, because a fixed and definite meaning of the tradenamed products does not appear to be present in the art.  See MPEP 2173.05(u).  Dependent claim 7 recites that steps (i) and (ii) are interchangeable with steps (iii) and (iv), respectively.  It is unclear how to interpret this interchangeable limitation.  Independent claim 1, step (d), lines 13-14, appears to recite an intermediate product purity which is less pure than the final product purity at step (d), last two lines.  It is unclear if these product purity limitations are also interchanged when steps (i) and (ii) are interchanged with steps (iii) and (iv).  Further, it is unclear if “respectively” means that steps (i) and (iii) can be interchanged for each other without interchanging steps (ii) and (iv); or if steps (ii) and (iv) can be interchanged for each other without interchanging steps (i) and (iii); or if only the pairs of steps can be interchanged for one another.  Clarification of the intended claim scope is required.
6.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2, 4, 7, and 12 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Independent claim 1, step (d) recites two consecutive bind-elute multimodal chromatography steps.  See especially step (d)(i), line 2, “capture”; step (d)(ii), line 1, “eluting”; step (d)(iii), line 2, “capture”; and step (d)(iv), line 1, “eluting”.  However, dependent claims 2, 4, and 12 recite that the multimodal chromatography can be flow through rather than bind-elute.  Accordingly, dependent claims 2, 4, and 12 recite multimodal chromatography steps which are not embraced within the scope of the independent claim, i.e. which are different from bind-elute multimodal chromatography steps, and therefore are improper dependent claims.  Dependent claim 7 recites that steps (i) and (ii) are interchangeable with steps (iii) and (iv), respectively.  However, independent claim 1, upon which claim 7 depends, requires steps (i), (ii), (iii), and (iv) to be performed in the recited sequence.  See especially claim 1, step (d)(iii), line 1.  Accordingly, dependent claim 7 appears to recite an order of process steps not encompassed by the independent claim, and therefore claim 7 is an improper dependent claim.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
7.	Claims 1-8, 11, and 12 are objected to because of the following informalities:  At claim 1, step (d), line 2, “multimodal” should be inserted before “chromatography” (second occurrence).  At claim 1, step (d)(i), lines 4 and 5, a comma should be inserted after each occurrence of “NaCl”, so that the two sets of buffer compositions are clearly delineated.  Similarly, at claim 1, step (d)(ii), lines 2 and 3, a comma should be inserted after each occurrence of “chloride”.  At claim 3, line 4; claim 4, line 2; and claim 12, line 1; “flow through mode” should be changed to “flow through multimodal chromatography” so as to be consistent with the terminology used in claim 2, upon which each of the claims depends.  At claim 5, line 3, and claim 6, line 3, the first occurrence of “and” in each line should be deleted so that standard Markush terminology is used.  Appropriate correction is required.
8.	Claims 1, 3, 5, 6, 8, and 11 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and the claim objections set forth in this Office action.  The prior art of record does not teach or render obvious the instant claimed method in which refolded rHu ranibizumab from an ultra-filtration step is subjected to two sequential bind-elute multimodal chromatography processes.  The particular buffer compositions recited in step (d)(i) through (i)(iv) are also not taught or rendered obvious by the prior art of record for use in conjunction with purifying rHu ranibizumab. 
	Felfoldi et al (U.S. Patent Application Publication 2017/0058019) is cited to show the general state of the art with respect to mixed mode chromatography.  See, e.g., paragraphs [0012],  [0080] - [0089], and [0207].  
	Two NPL references cited in the International Search Report have been cited in the attached Notice of References Cited (PTO-892).
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey E. Russel at telephone number (571) 272-0969.  The examiner can normally be reached on Monday-Friday from 9:00 A.M. to 5:30 P.M (EST).
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor James Alstrum-Acevedo can be reached at (571) 272-5548.  The fax number for formal communications to be entered into the record is (571) 273-8300; for informal communications such as proposed amendments, the fax number (571) 273-0969 can be used.  The telephone number for the Technology Center 1600 receptionist is (571) 272-1600.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Jeffrey E. Russel/Primary Examiner, Art Unit 1654                                                                                                                                                                                                        
 
JRussel
August 2, 2022